Citation Nr: 1617123	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for recognition as a helpless child for the purpose of entitlement to nonservice-connected death pension benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to November 1946.  The Veteran died in November 1991.  The appellant here is the Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the previous, December 2007 Board denial, the Board characterized the issue as "entitlement to recognition as the helpless child of the deceased Veteran for the purposes of entitlement to Dependency and Indemnity Compensation (DIC)."  In reviewing the appellant's claim, however, at no time in conjunction with the current claim or with regard to her previous claim has she contended that the circumstances of the Veteran's death would qualify her for DIC benefits (i.e., that the Veteran's death was related to his service, that he was in receipt of a TDIU or 100 percent rating for 10 years prior to his death, or that his death was related to VA treatment or hospital care).  Instead, it appears that she has consistently sought entitlement to nonservice-connected death pension benefits, and the Board has characterized the issue on appeal accordingly.

Further, in the decisions leading to the current appeal, the RO focused on the appellant's marriage without discussing whether met the criteria to be considered a helpless child prior to her 18th birthday.  The question of the appellant's marriage, however, directly affects whether she can be considered a helpless child.  Accordingly, the Board finds that the issue before it currently is the same as that which it confronted in December 2007.  Thus, the claim must remain as one to reopen before the Board can address the merits of the underlying claim.  



FINDINGS OF FACT

1.  In a December 2007 decision, the Board denied the appellant's claim for recognition as the Veteran's helpless child on the basis that the evidence did not establish that she was permanently incapable of self-support by reason of physical or mental defects before she attained the age of 18.  

2.  Evidence submitted since the December 2007 Board decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating her claim.


CONCLUSIONS OF LAW

1.  The December 2007 Board decision denying the appellant recognition as the Veteran's helpless child is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  The criteria for reopening the claim of entitlement to recognition as the Veteran's helpless child have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant first sought nonservice-connected death pension benefits in a March 2004 claim.  The RO denied her claim in a November 2004 rating decision on the basis that the evidence did not establish that she was permanently incapable of self-support prior to her 18th birthday (or, more colloquially, that the appellant was not a helpless child).  The appellant perfected her appeal of this issue.  In December 2007, the Board denied the appellant's claim, again finding that the evidence did not establish that she was permanently incapable of self-support by reason of physical or mental defects before she attained the age of 18.  The December 2007 Board decision became final as of the date it was issued.  38 C.F.R. § 20.1100.  Though the appellant attempted to appeal this denial to the United States Court of Appeals for Veterans Claims (Court), the Court dismissed her appeal in December 2008 for being untimely.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Of the evidence submitted since the Board's December 2007 denial, two letters are of paramount importance.  The first, a January 2008 letter from A.R.H., Jr., MD, stated simply that the appellant "was considered permanently disabled before her 18th birthday due to meningitis."  The second, a January 2008 letter from A.P., MD, stated that the appellant suffers from "chronic paranoid schizophrenia."  Dr. A.P. stated that the appellant's "problems are life long."  

As noted above, the Board denied the appellant's claim on the basis that it was not shown that she was incapable of self-support prior to her 18th birthday.  Dr. A.R.H., Jr. and Dr. A.P.'s letters both speak directly to this basis for denial.  This evidence was not previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating the contention that the appellant is the Veteran's helpless child.  Thus, reopening of the appellant's claim for recognition as the Veteran's helpless child is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim for recognition as a helpless child for the purpose of entitlement to nonservice-connected death pension benefits is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the appellant's claim, the Board finds it necessary to remand the claim for additional development.

Nonservice-connected death pension benefits are generally available to a defined class of children as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1542 (West 2014).  

To be considered a child for the purposes of death pension benefits, a claimant must meet the definition of child provided at 38 C.F.R. § 3.57 (2015).  That definition requires a child (1) to be a legitimate child of the Veteran's; (2) to be unmarried (a point explored further below); and (3) to be under the age of 18 or to have become permanently incapable of self-support before reaching the age 18.  Id.  

In this case, there is no question that the appellant is the legitimate child of the Veteran's.  In the decisions leading up to this appeal, the RO denied the appellant's claim because she had at one time been married, and because the definition of child generally excludes children who have married.  Pursuant to 38 C.F.R. § 3.55(b) (2015), however, marriage of a child is not an automatic bar to receipt of benefits.  Specifically, 38 C.F.R. § 3.55(b)(2) provides that marriage of a child that is terminated prior to November 1, 1990 "shall not bar the furnishing of benefits to or for such child" provided that the marriage was dissolved by a court with basic authority to render divorce decrees.  Here, the evidence shows that the appellant was married in November 1967.  Records from the Chancery Court of Warren County, Mississippi show that the appellant and her husband were divorced on July 13, 1976.  As this divorce was finalized prior to November 1, 1990, the fact that the appellant was married does not bar her possible receipt of benefits.  

The final question, however, of whether the appellant was incapable of self-support prior to her 18th birthday remains outstanding.  The appellant's basic argument is that she contracted meningitis as a child, and that this disease resulted in her being permanently incapable of self-support prior to her 18th birthday.  The highlighted letters from Drs. A.R.H., Jr. and A.P. at least support her contention.  

In the prior decision, the Board acknowledged that the appellant was hospitalized for an infection at 21 months.  However, the Board further noted that subsequent to her 18th birthday, the appellant married, held a job for a year-and-a-half, and later collected welfare benefits after leaving her job.  Private treatment records further show that the earliest documentation of a psychiatric disorder came in 1977, when the Veteran was 28 years old.  None of the positive evidence of record discusses the appellant's employment, marriage, or subsequent psychiatric treatment.  Thus, in an effort to determine whether the appellant met the criteria to be considered a helpless child before and since her 18th birthday, the Board shall remand the claim for a VA examination.  

As the appellant's claim is being remanded, VA must also provider her notice of how claims for death pension benefits may be substantiated.  VA must also seek any outstanding records from the Social Security Administration (SSA).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant with notice as to how claims for nonservice-connected death pension benefits for a helpless child may be substantiated, and of her and VA's respective duties for obtaining evidence.  

2.  Contact SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the appellant and copies of all records developed in association with any existing decision.  

3.  Following the completion of the above ordered development, schedule the appellant for an appropriate VA examination to determine whether she was incapable of self-support prior to her 18th birthday.  The entire claims file must be reviewed by the examiner.  

The examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that the appellant was permanently incapable of self-support by reason of mental of physical defect before she turned 18.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issue remaining on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


